Gilbert, J.
The bill of exceptions was certified on July 7, 1922. The only evidence of service thereof was as follows: “ Service of the within bill of exceptions acknowledged; copy and all other and further notice and service waived. This July 20, 1922. Right to object to service as too late hereby reserved.” This was signed by attorneys for defendant in error; it being the usual printed form found on the cover used for bills of exceptions, with stricken and added words. The Civil Code (1910), § 6164(a), provides that such acknowledgment shall be held to be a complete waiver of all defects in the service which the counsel signing is legally competent to waive, unless in the entry of acknowledgment counsel distinctly and specifically states that it is not to be construed as waiving some particular defect then pointed out by him. In this case counsel specifically reserved the “ right to object to service as too late,” and duly filed in this court a motion to dismiss the writ of error on the ground that the bill of exceptions was not served on the defendant in error within the time required by law, and that there had been no waiver of such service. Civil Code (1910), § 6160. The bill of exceptions not having been served as required by law, and there being no waiver, the writ of error, on motion, is

Dismissed.


Ail the Justices concur.